1

2

3                                     UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA

5                                                         ***

6
      HENRY LUCAS, an individual,
7     CATHERINE LUCAS, an individual, and
      NANCY LUCAS, an individual,
8                                                            2:18-cv-02203-APG-VCF
                            Plaintiffs,                      ORDER
9
      vs.
10
      ELDORADO RESORTS CORP., a Florida
11
      Corporation, d/b/a/ ELDORADO
      DEVELOPMENT CORP.,
12
                             Defendants.
13

14
            Before the court is the Motion and Proposed Order to Withdraw as Counsel of Record (ECF NO.
15
     19).
16
            Accordingly,
17
            IT IS HEREBY ORDERED that a hearing on the Motion and Proposed Order to Withdraw as
18
     Counsel of Record (ECF NO. 19) is scheduled for 10:00 AM, July 8, 2019, in Courtroom 3D.
19
            IT IS FURTHER ORDERED that Plaintiffs Henry Lucas and Catherine Lucas must be present at
20
     the July 8, 2019 hearing either in person or by telephone. If plaintiffs are appearing by telephone, the call-
21
     in telephone number is (888)273-3658, access code: 3912597. The call must be made five minutes prior
22
     to the hearing time. The court will join the call and convene the proceedings. The call must be made on a
23

24

25
1    land line. The use of a cell phone or speaker phone during the proceedings is prohibited.

2           DATED this 26th day of June, 2019.
                                                                 _________________________
3                                                                CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
